UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6306



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


MARY KATHERINE JOHNSON, a/k/a Paula C.
Winland, a/k/a Mary Katherine Simmons, a/k/a
Paula C. Petty, a/k/a Mary Katherine Parker,
a/k/a Daneale Louise Pulliam, a/k/a Danielle
Novak, a/k/a Elaine Moench, a/k/a Grace E.
Moench, a/k/a Mary Katherine Jackson, a/k/a
Daneale Louise Johnson, a/k/a Paula C.
Hargrove, a/k/a Judith Pamela Hargrove, a/k/a
Kathy Anne Galliger, a/k/a Kathy Gallegos,
a/k/a Mary Katherine Giles, a/k/a Deanna G.
Chase, a/k/a Deanne Claire, a/k/a Jackie C.
Chambers, a/k/a Grace E. Bryan, a/k/a Mary
Katherine Boyde, a/k/a Martin Elliott Bates,
a/k/a Deanna Gail Bates, a/k/a Danielle
Ainsworth, a/k/a Mary Katherine Johnson Giles
Holder,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-98-26; CA-03-188-7-F)


Submitted:   April 15, 2004                 Decided:   April 23, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Mary Katherine Johnson, Appellant Pro Se. Scott L. Wilkinson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Mary Katherine Johnson, a federal prisoner, seeks to

appeal the district court’s order denying relief on her motion

filed under 28 U.S.C. § 2255 (2000).               An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                        28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner    satisfies        this    standard     by

demonstrating that reasonable jurists would find both that her

constitutional      claims     are   debatable     and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record   and     conclude     that   Johnson    has   not    made    the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are     adequately    presented          in   the

materials      before   the    court    and     argument    would        not    aid   the

decisional process.



                                                                               DISMISSED


                                       - 3 -